Case 4:16-cr-00059-LGW-CLR Document 87 Filed 07/23/20 Page 1 of 2
                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                               By MGarcia at 1:09 pm, Jul 23, 2020
Case 4:16-cr-00059-LGW-CLR Document 87 Filed 07/23/20 Page 2 of 2
